United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DWIGHT D. EISENHOWER VA MEDICAL
CENTER, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0363
Issued: August 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2021 appellant filed a timely appeal from an October 22, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a December 10, 2020 nonmerit
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective September 21, 2020; and (2) whether OWCP
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP following the December 10, 2020
decision. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

properly denied appellant’s request for reconsideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 12, 2017 appellant, then a 59-year-old medical administration officer, filed an
occupational disease claim (Form CA-2) alleging that on or before April 20, 2007 she sustained
an emotional condition caused by a hostile work environment due to factors of her federal
employment. She stopped work on October 2, 2017. In an October 5, 2017 statement, appellant
alleged a pattern of hostility, retaliation, and discrimination by managers that continued from
April 2007 through October 2, 2017. She also alleged that, during periods of recuperation from a
nonoccupational condition, managers assigned portions of her duties to other employees, and
excluded her from important workplace communication.
In support of her claim, appellant submitted an October 23, 2017 report by Dr. Stephen
Samuelson, a Board-certified psychiatrist and neurologist, who treated her for depression
beginning on April 20, 2007. Dr. Samuelson noted that appellant had been treated by other
providers for preexisting depression commencing in 1993. He related appellant’s account of
managerial harassment and discrimination from 2007 onward, with incidents of supervisors yelling
at her and ridiculing her beginning in mid-2014. Appellant had filed an Equal Employment
Opportunity (EEO) claim on October 1, 2014. Dr. Samuelson opined that managerial harassment
and discrimination, beginning in April 2007, destabilized appellant’s preexisting depression,
causing a progressive mental decline since 2012 with depression, severe anxiety, and paranoia.
He noted that appellant’s condition required ongoing treatment and additional medications that
would not have been necessary, but for her work-related stressors.3
In a December 20, 2017 statement, the employing establishment controverted the claim. It
generally denied appellant’s allegations of harassment and retaliation. The employing
establishment indicated that appellant had been assigned as a greeter in October 2017 based on
work limitations for several occupational and nonoccupational conditions that prevented her from
continuing in her date-of-injury job.
By decision dated December 22, 2017, OWCP denied appellant’s claim, finding that she
had not established fact of injury as the evidence of record did not support that the identified
workplace events occurred as alleged. It concluded, therefore, that the requirements had not been
met to establish an injury as defined by FECA.
On February 27, 2018 appellant requested reconsideration. She submitted e-mails to and
from her supervisors dated from May 2011 through August 2015 regarding leave requests, a prior
compensation claim, communication policies, and a performance appraisal. Appellant alleged a
pattern of harassment and discrimination by supervisors J.A., L.N., and J.M., including denial of
multiple promotions in favor of younger coworkers, and exclusion from informational meetings.
She also provided EEO documents alleging that managers gave coworker J.A. assignments needed
to be preselected for a position that appellant felt should be hers due to expertise and seniority.
3

Appellant retired from the employing establishment on November 30, 2017.

2

By decision dated October 25, 2019, OWCP denied modification of its December 22, 2017
decision.
On December 26, 2019 appellant requested reconsideration. She submitted additional
factual and medical evidence.
Appellant submitted a September 30, 2019 EEO judgment and November 13, 2019 final
order, finding that the employing establishment discriminated against her based on her race and
age when, on July 25, 2014, Manager J.A. informed her that she had not been accepted for the
Medical Administration Officer/Business Office Manager position.
In a statement of accepted facts (SOAF) dated June 22, 2020, OWCP accepted, as
compensable, that the employing establishment had discriminated against appellant based on her
race and age. It found that the remainder of appellant’s allegations had not been established as
factual.
In a July 1, 2020 letter, OWCP requested that Dr. Samuelson review the SOAF and provide
an opinion as to whether the accepted discrimination caused or contributed to the claimed
emotional condition.
On September 21, 2020 OWCP obtained a second opinion on the causal relationship of
appellant’s emotional condition from Dr. Sanford Edward Pomerantz, a Board-certified
psychiatrist and neurologist. Dr. Pomerantz reviewed medical records and the SOAF, and
conducted a telephonic examination. He obtained a subjective Beck depression score of 30,
indicating moderate depression, which did not fully correlate with the lack of objective dysfunction
on examination. Dr. Pomerantz opined that work factors “may have” caused a temporary
aggravation of major depressive disorder that was currently resolved, although appellant required
continued medication for depression. He released appellant to full, unrestricted duty.
By decision dated October 22, 2020, OWCP vacated its October 25, 2019 decision and
accepted a temporary aggravation of preexisting major depressive disorder, resolved as of
September 21, 2020, based on Dr. Pomerantz’ opinion as the weight of the medical evidence.
By decision of same date, OWCP formally accepted a temporary aggravation of preexisting
major depressive disorder, recurrent, moderate.
On December 8, 2020 appellant requested reconsideration. In statements dated
December 8 and 9, 2020, she contended that her emotional condition remained active and disabling
and that she required additional treatment. Appellant could not claim reimbursement for copays
or prescriptions as OWCP had closed the claim. She emphasized that Dr. Samuelson would not
release the report OWCP had requested without payment, and that his opinion was crucial to her
claim.4

4

Appellant also presented these arguments in an undated note imaged into the case record on October 23, 2020.

3

By decision dated December 10, 2020, OWCP denied appellant’s reconsideration request
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits.5 After it has determined that an employee has disability causally related
to his or her federal employment, OWCP may not terminate compensation without establishing
that the disability has ceased or that it is no longer related to the employment.6
Where OWCP has accepted a resolved aggravation of a preexisting emotional condition,
the date by which the condition resolved must be established by probative medical evidence.7
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make the examination.8 The implementing regulations provide that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective September 21, 2020. OWCP accepted
that appellant sustained a temporary aggravation of preexisting major depressive disorder that
resolved no later than September 21, 2020, the date of Dr. Pomerantz’ second opinion report. The
Board finds, however, that this finding was improper as there was an outstanding conflict of
medical opinion between Dr. Pomerantz and Dr. Samuelson, the attending psychiatrist.10
Dr. Pomerantz indicated that the accepted discrimination “may have” caused a temporary
aggravation of preexisting depression that had resolved no later than September 21, 2020. While
he noted that appellant would require ongoing medication management, he did not provide medical
rationale distinguishing appellant’s preexisting depression from the accepted emotional

5

A.M., Docket No. 18-1243 (issued October 7, 2019); Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J.
Tysinger, 51 ECAB 638, 645 (2000).
6

Mary A. Lowe, 52 ECAB 223, 224 (2001).

7

J.C., Docket No. 13-1200 (issued November 1, 2013); Daniel A. Davis, 39 ECAB 151 (1987).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

Daniel A. Davis, supra note 7.

4

condition.11 In contrast, Dr. Samuelson, in his November 25, 2017 report, opined that a pattern of
managerial harassment and discrimination from April 2007 through mid-2014 destabilized
preexisting depression, precipitating a progressive mental decline that required ongoing treatment
and additional medications.
As such, the Board finds that a conflict of medical opinion remains relative to this issue.
OWCP should have resolved the conflict of medical opinion evidence before terminating
compensation.12 As it failed to resolve the conflict of medical opinion evidence, the Board finds
that it failed to meet its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective September 21, 2020.13

11

D.R., Docket No. 15-1185 (issued October 8, 2015).

12

K.L., Docket No. 19-0729 (issued November 6, 2019); P.P., Docket No. 17-0023 (issued June 4, 2018).

13

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the December 10 and October 22, 2020 decisions of
the Office of Workers’ Compensation Programs are reversed.
Issued: August 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

